DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 2, line 26, of the specification recites “WO 2009/003,207 A1” which is not a foreign patent number and should be changed to --WO 2009/003207 A1--.
Page 3, line 4, of the specification recites “DE 10 2014 109,886 A1” which is not a foreign patent number and should be changed to --DE 10 2014 109 886 A1--.
Page 3, line 14, of the specification recites “DE 10 2013 008,810 B4” which is not a foreign patent number and should be changed to --DE 10 2013 008 810 B4--.
Page 4, line 1, of the specification recites “DE 10 2013 018,970 B3” which is not a foreign patent number and should be changed to --DE 10 2013 018 970 B3--.
Page 4, line 9, of the specification recites “DE 10 2016 007,663 A1” which is not a foreign patent number and should be changed to --DE 10 2016 007 663 A1--.
Page 4, line 20, of the specification recites “DE 10 2017 003,024 A1” which is not a foreign patent number and should be changed to --DE 10 2017 003 024 A1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claim 12, line 2, is a relative term which renders the claim indefinite.  The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as short may not be the same as what another person considers as short thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thongs, Jr. (US 5,160,392).
Regarding claim 1, Thongs, Jr. discloses a fiber composite strut comprising:
an insert (50) connected to a fiber composite hollow structure (33), wherein the fiber composite hollow structure is made at least of a matrix material and fibers (Claim 1 / second section), the insert has at least one undercut (one of the 53s in Figure 5), and the fiber composite hollow structure engages this undercut (see Figure 4),
an outer region (the surface of 33 that 35 contacts) of the fiber composite hollow structure likewise has at least one undercut (the angled portions of 33 that 35 directly contact) and this undercut is at least partially filled with a fiber composite jacket (35), and
an inner region (where 36 is located in 33) of the fiber composite hollow structure has, at least in one subregion, a core (86) connected thereto.
Regarding claim 2, Thongs, Jr. discloses that the fiber composite hollow structure comprises a fiber plastic composite material (see claim 4 of Thongs, Jr.).
Regarding claim 3, Thongs, Jr. discloses that the fiber composite jacket comprises a fiber plastic composite material (Column 2 / Lines 18-22 and 59-65 and claim 1).
Regarding claim 6, Thongs, Jr. discloses that the insert comprises an internal thread (23).
Regarding claim 7, Thongs, Jr. discloses that an outermost diameter (the outermost surface of 35) of the fiber composite jacket is within an outermost diameter (the outermost surface of 33) of the fiber composite strut (see Figure 4).
Regarding claim 9, Thongs, Jr. discloses a fiber composite material comprising glass fibers (see claim 4 of Thongs, Jr.) and/or ceramic fibers and/or carbon fibers and/or basalt fibers and/or plastic fibers in conjunction with a thermoplastic and/or thermoset material.
Regarding claim 10, Thongs, Jr. discloses that the internal thread is selected from the group consisting of: a round thread, a trapezoidal thread, a buttress thread, and a triangular thread (23 is triangular as shown in Figure 4).
Regarding claim 16, Thongs, Jr. discloses that the insert is connected to the fiber composite hollow structure as a positive-locking load introduction by way of fitting the undercut of the insert with an undercut of the fiber composite hollow structure at an inner diameter of the fiber composite hollow structure (see Figure 4; the insert is located inside of 50 thus is viewed as meeting the claim limitation, as best understood).
Regarding claim 17, Thongs, Jr. discloses that any of the fiber composite hollow structure, core, or the fiber composite jacket comprises continuous glass fibers (see claim 4 of Thongs, Jr.), carbon fibers, basalt fibers, ceramic fibers, and/or plastic fibers in conjunction with an epoxy resin, phenolic resin, polyester resin, and/or vinyl ester resin, or a thermoplastic comprising PP, PA ABS, PEI, PPS, or PEEK matrix.
Regarding claim 18, Thongs, Jr. discloses that the fiber composite strut is rod- shaped (see Figure 4).
Regarding claim 19, Thongs, Jr. discloses that the fiber composite strut has an outermost diameter (the outer diameter of 20) over a length of the strut that is 85-99% the size of a diameter of an installation space of the fiber composite strut (The invention is to the strut, and the strut can be used in any environment.  An installation space is viewed as any space that the strut is located. The limitation is an example of intended use/functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations).
Regarding claim 20, Thongs, Jr. discloses that the outermost diameter is over the length of the insert and a center region (a region shown in Figure 4) of the fiber composite strut (as best understood, since element 35 forms the outer diameter of element 20 in Figure 4, element 35 meets the claim limitations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of Lutz et al. (EP 0149979 A2; see provided machine translation).
Regarding claim 4, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the core comprises a fiber plastic composite material.
Lutz et al. teaches a core (3) comprised of a fiber plastic composite (Page 2 / Lines 21-22 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Thongs, Jr. to be comprised of a fiber plastic composite, as taught by Lutz et al., for the purpose of providing a composite shaft structure that can withstand higher loads than conventional shafts of the same weight.
Regarding claim 13, Thongs, Jr. in view of Lutz et al. discloses that the fiber orientation of the core is between 0° and 90° to the central axis of the fiber composite strut (depending on how the angle is measured, the fiber orientation relative to the axial centerline of 20 must be between 0° and 90° (for example, an angle can be viewed as being 60° or 120° depending on which may the measurement is taken)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of I. L. Kalnin et al. (US 3,674,581).
Regarding claim 8, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the fiber composite hollow structure comprises more than 45 percent by volume a fiber constituent, wherein the fiber constituent comprises predominantly continuous fibers.
I. L. Kalnin et al. teaches a fiber composite structure that comprises more than 45 percent by volume a fiber constituent (Column 2 / Lines 59-64), wherein the fiber constituent comprises predominantly continuous fibers (see Part E of claim 1) for the purpose of providing a material that has minimal void content, and an improved torsional shear strength and shear modulus (Column 2 / Lines 17-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber composite hollow structure of Thongs, Jr. to be comprised of more than 45 percent by volume a fiber constituent, and to have the fiber constituent be comprised of predominantly continuous fibers for the purpose of providing a material that has minimal void content, and an improved torsional shear strength and shear modulus, as taught by I. L. Kalnin et al.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of Bond et al. (US 9,056,431 B2).
Regarding claim 11, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the insert is additionally connected to the fiber composite hollow structure by adhesive bonding.
Bond et al. teaches an insert (12) that is additionally connected to a fiber composite hollow structure (14) by adhesive bonding (Column 5 / Lines 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Thongs, Jr. to be additionally connected to the fiber composite hollow structure by adhesive bonding, as taught by Bond et al., for the purpose of providing a bonding structure that aids in maintaining the connection between the insert and the fiber composite hollow structure.
Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of Picard et al. (US 4,353,268).
Regarding claim 12, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the insert comprises metallic materials and/or ceramic materials and/or short-fiber reinforced plastics and/or non-reinforced plastics.
Picard et al. teaches an insert (6) that is comprised of a metallic material (Column 2 / Lines 29-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Thongs, Jr. to be comprised of metallic materials and/or ceramic materials and/or short-fiber reinforced plastics and/or non-reinforced plastics, as taught by Picard et al., for the purpose of providing a material that that has a desirable amount of strength so as to be able to support sufficient strength and rigidity to the cylindrical structure.
Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of Wu et al. (US 9,546,678 B2).
Regarding claim 14, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the core is made of a polymer or a polymeric foam.
Wu et al. teaches a core (24) made of a polymer (Column 3 / Lines 20-22) for the purpose of providing a substantial weight savings (Column 3 / Lines 20-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Thongs, Jr. to be made of a polymer or a polymeric foam for the purpose of providing a substantial weight savings, as taught by Wu et al.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of Funck (DE 102013008810 A1; see provided machine translation).
Regarding claim 5, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the fiber orientation of the fiber composite hollow structure is between 0° and 45° to the central axis of the fiber composite strut.
Funck teaches a fiber orientation between 0° and 45° (see the Abstract and the last paragraph of Page 2 of the machine translation) to a central axis (3) of a fiber composite tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber orientation of the fiber composite hollow structure of Thongs, Jr. to be between 0° and 45° to the central axis of the fiber composite strut, as taught by Funck, for the purpose of providing a fiber orientation that provides a desired modulus of elasticity and tensile strength.
Regarding claim 15, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the fiber composite jacket has a fiber orientation between 70° and 90° to the central axis of the fiber composite strut.
Funck teaches a fiber composite jacket (4) that has a fiber orientation between 70° and 90° (see the Abstract and second paragraph of Page 3 of the machine translation) to a central axis (3) of a fiber composite tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber orientation of the fiber composite jacket of Thongs, Jr. to be between 70° and 90° to the central axis of the fiber composite strut, as taught by Funck, for the purpose of providing a fiber orientation that allows for higher modulus of elasticity and tensile strength.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thongs, Jr. (US 5,160,392) in view of Schiitze (US 4,652,171).
Regarding claim 21, Thongs, Jr. discloses all of the claim limitations, see above, but does not disclose that the outermost diameter is over the entire length of the fiber composite strut.
Schiitze teaches an outermost diameter (the outer diameter of 2) that is over the entire length of a fiber composite strut (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify outermost diameter of Thongs, ur. to be over the entire length of the fiber composite strut, as taught by Schiitze, for the purpose of providing shaft structure with increased strength and rigidity through the increase in overall amount of material and/or size of the shaft structure.
Response to Arguments
The Applicant argued on Page 7 of the Remarks that “Applicant submits that a person of ordinary skill in the art would appreciate a “short” fiber in “short-fiber reinforced plastics” to generally be discontinuous and shorter than a few millimeters. See, e.g., Science and Engineering of Short Fibre-Reinforced Polymer Composites, Shao-yun FuBernd, Lauke Yiu-wing Mai, Woodhead Publishing Series in Composites Science and Engineering 2019, Pages 1-7, available at: https://www.sciencedirect.com/science/article/pii/B9780081026236000019
Chapter 1, Abstract:
A short fibre-reinforced composite is the term used in this book when fibres in a composite are discontinuous and shorter than a few millimetres.  That is, abort fibre-reinforced composites contain discontinuous fibres with a length of less than a few millimetres.  In most cases, polymers are used as matrices for discontinuous fibre-reinforced composites.”
The Applicant has not overcome the rejection because the non-patent literature they are citing above does not actually define the metes and bounds of what a short fiber is.  The non-patent literature states “a few millimeters”, but that creates the issue of what exactly is a few millimeters.  Are four millimeters a few millimeters?  Are ten millimeters a few millimeters?
The Applicant argued on Page 11 of the Remarks that “Thongs does not disclose, teach, or suggest at least the core as recited by the claims.  For example, and as explained above, the core sets an inner diameter of the wound composite hollow structure.  By contrast, the plug in Thongs does not set an inner diameter of a hollow structure but rather has its own diameter set by the joint cylinder (insert according to the examiner) 50 over which the composite overwrap (hollow structure according to the examiner) 33 is wound.  Thus, it is the insert 50 and not the plug 36 that sets an inner diameter of the wound hollow structure 33.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the function of the core) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Applicant is advised to claim the structural difference(s) between the core of Thongs and the core of Applicant’s invention to overcome the current rejection(s).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656